Case 2:19-cv-01489-RSM Document 1-1 Filed 09/16/19 Page 1 of 13

Pro Se 2 2016

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

Gv ylagoKiM

Joseph Stanley Pigott a.k.a King Abdul

Mumin El, Morocco,

Plaintiff(s),
Vv.

Heather Winslow Barr, David P. Tracy
(Individual Jointly & Severally) LAW
OFFICES OF DAVID P. TRACY &
ZOTIMAN, Sarah Hudson (Individual
Jointly & Severally) d.b.a,. KING COUNTY
SUPERIOR COURT BAILIFF, Attorney
Kristin Richardson (Individual, Jointly &
Severally) d.b.a. KING COUNTY
SUPERIOR COURT Judge, Attorney
Kathryn D. Fields (Individual, Jointly &
Severally) d.b.a. KING COUNTY
SUPERIOR COURT Judge, KING
COUNTY SUPERIOR COURT, STATE
OF WASHINGTON, et al.,

 

 

Defendant(s).

 

 

CASE NO.

LUG HN | Ce

COMPLAINT AND REQUEST FOR
INJUNCTION, TREASON,
CONSPIRACY, FRAUD,
OBSTRUCTION OF JUSTICE &
DAMAGES

———FILED = _____ENTERED
——LODGED _____RECEIVED

SEP 16 2019 SP

AT SEATTLE
CLERK U.S, DISTRICT COU
" WESTERN DISTRICT OF WASHINGTON
DEPUTY

I. THE PARTIES TO THIS COMPLAINT

Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional

pages if needed.

COMPLAINT AND REQUEST FOR INJUNCTION - |
Case 2:19-cv-01489-RSM Document 1-1 Filed 09/16/19 Page 2 of 13

Name

Street Address
City and County
State and Zip Code

Telephone Number
The Defendant(s)

Joseph Stanley Pigott a.k.a. King Abdul Mumin El

 

604 S. 162™ St

 

Burien and KING COUNTY

 

REPUBLIC WASHINGTON STATE

 

206-566-1640

 

Provide the information below for each defendant named in the complaint, whether the
defendant is an individual, a government agency, an organization, or a corporation. For an individual
defendant, include the person's job or title (if known). Attach additional pages if needed.

Defendant No. 1

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number

Defendant No. 2

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number

Defendant No. 3

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number

Heather Winslow Barr

 

Nurse

108 Wells Ave.

Renton in KING COUNTY
WASHINGTON 98148
206-255-5301

 

 

 

 

 

David P. Tracy

Attorney

108 Wells Ave. So.

Renton in KING COUNTY
98055

425-277-0977

 

 

 

 

 

 

Kristin Richardson

 

Lawyer

516 3 Ave

Seattle in KING COUNTY
WASHINGTON 98104
206-477-1641

 

 

 

 

 
Case 2:19-cv-01489-RSM Document 1-1 Filed 09/16/19 Page 3 of 13

Pro Se 2 2016

 

COMPLAINT AND REQUEST FOR INJUNCTION - 3
Case 2:19-cv-01489-RSM Document 1-1 Filed 09/16/19 Page 4 of 13

Defendant No. 4

 

 

 

 

 

Name Kathryn D. Fields

Job or Title (if known) Attorney

Street Address 516 3" Ave.

City and County Seattle in KING COUNTY
State and Zip Code WASHINGTON 98104
Telephone Number

 

IL. BASIS FOR JURISDICTION

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving diversity
of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United States
Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332, a case in
which a citizen of one State sues a citizen of another State or nation and the amount at stake is more
than $75,000 is a diversity of citizenship case. In a diversity of citizenship case, no defendant may be a
citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
X Federal question X Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.

If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States
Constitution that are at issue in this case.

The Moorish American Treaty Of Peace & Friendship of 1787 & the U.S. Constitution-Treason

Article 3 Section 3, Article 6 paragraph 1-3, TITLE 18 Sections 241 & 242, TITLE 18 Section 1961
Case 2:19-cv-01489-RSM Document 1-1 Filed 09/16/19 Page 5 of 13

Pro Se 2 2016
(R.1.C.O.), Fraud 18 U.S. Code § 1341,Frauds and swindles, 18 U.S. Code § 912. Officer or emplovee

of the United States.

 

 

If the Basis for Jurisdiction Is Diversity of Citizenship
The Plaintiff(s)
If the plaintiff is an individual.
The plaintiff Joseph Stanley Pigott a.k.a. King Abdul Mumin EL, is a Sovereign National of the
REPUBLIC Washington State of The Kingdom Of Morocco.
If the plaintiff is a corporation.
The plaintiff, N/A ics | r¢ ili aah) ., is incorporated under the laws of the
State of (name) io. Kt nter , is incorporated under the laws of the State of (name)

, and has its principal place of business in the State of (name)

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)
The Defendant(s)
If the defendant is an individual.
The defendant, (name)' |). bn en wnt. oome., is a citizen of the State of (name)
ick here lo enter . Or is a citizen of (foreign nation)* | to cin WiiPs

If the defendant is a corporation.

The defendant, (mame). 2. 00 ier d ‘4p’. scime., is incorporated under the laws of
the State of (name) 10) oor o crte: «+, and has its principal place of business in the State of
(name) Click here 10 enter stat

COMPLAINT AND REQUEST FOR INJUNCTION - 5
Case 2:19-cv-01489-RSM Document 1-1 Filed 09/16/19 Page 6 of 13

Or is incorporated under the laws of (foreign nation) 0) 2 coo, and has its
principal place of business in (name) 9 chk her os location.

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

Ill. THEAMOUNT IN CONTROVERSY
The amount in controversy — the amount the plaintiff claims the defendant owes or the amount
at stake — is more than $75,000, not counting interest and costs of court, because (explain):
That the Defendants owe Plaintiff's over $60,000.000.00 for OBSTRUCTION OF JUSTICE &
intentionally Interfering with Court hearing, on 7/5/2019, in King County Superior Case No.19-2-
10040-1 SEA for a Fraudulent Court Order Signed, by Attorney Barbara Linde, on 10/2/2018. This

hearing was an Ex Parte Communication hearing, by Attorney David P. Tracy, and his law firm.

 

 

IV. STATEMENT OF CLAIM

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as
possible the facts showing that each plaintiff is entitled to the injunction or other relief sought. State
how each defendant was involved and what each defendant did that caused the plaintiff harm or
violated the plaintiff's rights, including the dates and places of that involvement or conduct. If more
than one claim is asserted, number each claim and write a short and plain statement of each claim in a
separate paragraph. Attach additional pages if needed.

Where did the events giving rise to your claim(s) occur?

In the STATE OF WASHINGTON SUPREIOR COURT OF KING COUNTY.

 

 
Case 2:19-cv-01489-RSM Document 1-1 Filed 09/16/19 Page 7 of 13

Pro Se 2 2016
What date and approximate time did the events giving rise to your claim(s) occur?

On 10/2/2018 not sure of the time of day, 3/22/2019, 4/25/2019 at 9:00, 5/6/2019, 7/5/2019 at

10:00, 9/6/2019 at 11:00.

 

 

What are the facts underlying your claim(s)? (For example: what happened to you? Who did

what? Was anyone else involved? Who else saw what happened?)

1. That Case Number 17-3-05075-3 was unlawfully heard, 10/2/2018, Attorney Barbara Linde,
pretended to be a Judge and was denied Due Process of Law and have a Federal Criminal Investigation,
against the King County Superior Court Of King County Washington and B.A.R. Attorneys, for
HUMAN TRAFFICKING and many other crimes. I demanded that the case for Divorce be had in an
U.S. Constitution Article [I] Moroccan Court, because I am a Moor/Noble and there are no Official
Judicial Bonds for the Judges & Oaths Of Offices are void.

2. That I demanded that Attorney Barbara Linde Recuse herself, but she wouldn't Recuse
herself. I warned her that I have been conducting a Federal Criminal Investigation
against this Court and that she has no Jurisdiction to hear the Divorce case. She denied
my Demand to stop the proceedings, but she wouldn't give me a Jurisdiction Testing and
forced herself on me.

3. LIhad not Consented to the hearing of the Divorce and Attorney Barbara Linde, and
never had a proper Divorce hearing, and while I was speaking to Attorney Barbara
Linde, she just stop listening to me and started talking to Heather Barr and was asking
Heather to testify against me and Heather testified against me and Attorney Barbara

Linde asked Heather Barr what did she want out of the Divorce and Attorney Barbara

COMPLAINT AND REQUEST FOR INJUNCTION - 7
Case 2:19-cv-01489-RSM Document 1-1 Filed 09/16/19 Page 8 of 13

Linde granted Heather Barr's wishes. Heather Barr had her Two friends with her at the
Divorce hearing

4. Then, Heather Barr, told Attorney Barbara Linde, that Ihave a LIS PENDENS filed
against my property located at 604 So 162™ Burien, Wa. 98148, which is part of the
Federal Criminal Investigation and that she could not sell the property. So, Attorney
Barbara Linde, dismissed the LIS PENDENS and granted the property to Heather Barr,
over my objections.

5. Attorney Barbara Linde, Ordered me to be out of my home, by December 2, 2018, in the
Final Divorce Decree.

6. The Final Divorce Order is void and was not appealed, within the 30 day period.

7. On 3/22/2019, SHAM PLEADINGS by Attorney David P. Tracy, Heather Winslow
Barr, were filed and a NOTICE OF LIMITED APPEARANCE, to obtain a MOTION
TO ENFORCE REISSUANCE OF WRIT OF ASSISTANCE/RESTITUTION, without
filing a new case and used the same Case Number 17-3-05075-3 SEA to sneak into the
court to trick me out of my property.

8. I filed a new case against David P. Tracy, Heather Winslow Barr, LAW OFFICES OF
DAVID P.TRACY & ZOTTMAN, Attorney Barbara Linde, KING COUNTY, KING

COUNTY SUPERIOR COURT, FRAUD, OBSTRUCTION OF JUSTICE & BREACH

 

OF CONTRACT, in Case Number 19-2-10040-1 SEA.

 

9. On 7/5/2019. David P. Tracy, and his law firm partner, was talking as a witness and

 

Illegally represented Heather Winslow Barr and spoke for her, as if there was no
Conflict of Interest and the Prosecutor Samantha Kanner, WSBA #36943 conspiracy to
give Aid & Comfort Assistance to Aid & Abet Treasonous Defendants David P. Tracy

to get the case dismissed, with Attorney John McHale posing a Judge.

 
Case 2:19-cv-01489-RSM Document 1-1 Filed 09/16/19 Page 9 of 13

Pro Se 2 2016

10.

Li.

12.

Ls

14.

15.

16.

17.

That David P. Tracy, had “EX PARTE COMMUNICATIONS with all Three Attorneys,
before the hearing, as David P. Tracy's partner exclaimed that Attorney John McHale
and David P. Tracy talked about the Moorish American Treaty Of Peace & Friendship
Of 1787 and had told Attorney John McHale and Prosecutor Samantha Kanner that he
knew how David P. Tracy thought about the Treaty. I have the recording of the hearing.
That was the first time I appeared before any of these Criminals.

During the hearing, all three attorneys, John McHale, Sabolini (phonetic) & Samantha
Kanner, admitted to being at War with the Moors and that they work for the Ku Klux
Klan.

That Attorney John McHale admitted to being a HUMAN TRAFFICKER, as I
demanded that, all Prisoners Of War be returned to me, per the Treaty Article 16.
Ultimately, Attorney signed a Fraudulent Order Dismissing the Complaint, to help their
partners to the crime I complained about, in the Complaint.

Attorney John Mchale Denied me the right to call them as witnesses, because they all
were testifying about facts that were not before the court.

After the case was dismissed, my NOTICE OF REMOVAL was still pending in the
Federal District Court and is in appeal, at this time, but the Two attorneys in David P.
Tracy, and his lawfirm, put another EX PARTE COMMUNICATION hearing with
Attorney Kristin Richardson, to win a bogus REVISION OF THE COMMISSIONER'S
RULING, on 9/6/2019, while I am in the 9" Circuit Court Of Appeals appealing Federal
Judge Ricardo S. Marinez and was filed, on August 22, 2019.

When I asked the Attorney to send me their proof of an Official Judicial Bond, for the
Bailiff and Kristin Richardson via email, the Attorney Kristin Richardson and Bailiff

Sarah Hudson would not send their Bond information.

COMPLAINT AND REQUEST FOR INJUNCTION - 9
Case 2:19-cv-01489-RSM Document 1-1 Filed 09/16/19 Page 10 of 13

18. Lalso sent a copy of the NOTICE OF APPEAL from the 9" Circuit to stop the bogus
hearing, but they continued to cheat me out of my HOLDER IN DUE COURSE
position, in my property at 604 So. 162™ St. Burien, Wa. 98148.

19. After I asked the pretending Judge is she a B.A.R. Member, she said yes she is a B.A.R.
Member, then, I asked her is she a Lawyer, and she said yes she is a lawyer.

20. I then commented that she can't sit there on the Bench holding Dual Positions, as Kristin
Richardson has a lawfirm Practice.

21. There were Three Sheriffs in the Courtroom and I demanded that they arrest her for
pretending to be a Judge, but KING COUNTY SHERIFF, B.B. Anderson, would not
take my Constitutional Commands to arrest, Attorney Kristin Richardson, for Treason.

22. That I have filed a Claim against the KING COUNTY SHERIFF, MITZI G.
JOHANKNECHT, for other Treasonous Acts, by the KING COUNTY SHERIFFS, for
this Federal Criminal Investigation, for HUMAN TRAFFICKING MOORS and others
to Prison.

23. Since the Attorneys fixed this case to get David P. Tracy and LAW OFFICES OF
DAVID P. TRACY & ZOTTMAN and Heather Winslow Barr got their Fraudulent
REVISION OF THE COMMISSIONER'S RULING, I got a notice in an email, from
REDFIN, that my house is listed with a Real Estate company to sell my house for

$537,533.00.

 

V. IRREPARABLE INJURY

Explain why monetary damages at a later time would not adequately compensate you for the injuries
you sustained, are sustaining, or will sustain as a result of the events described above, or why such
compensation could not be measured.
Case 2:19-cv-01489-RSM Document 1-1 Filed 09/16/19 Page 11 of 13
Pro Se 2 2016
I need monetary damages now, because the KING COUNTY SUPERIOR COURT has
conspired to deprive me of my Compensation and has destroyed every case I have, and now, I need to

get paid, immediately. These lawyers have the KING COUNTY SUPERIOR COURT, as their war

machine, to make you lose a valid claim for compensation.

 

 

VI. RELIEF
State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not
make legal arguments. Include any basis for claiming that the wrongs alleged are continuing at the
present time. Include the amounts of any actual damages claimed for the acts alleged and the basis for

these amounts. Include any punitive or exemplary damages claimed, the amounts, and the reasons you
claim you are entitled to actual or punitive money damages.

Per my Noble rights, I demand that all Attorneys be Deported back to where they came from,
Immediately. Stop this sale of my property, located at 604 So. 162™ St. Burien, Wa. 98148 and grant a
FREE AND CLEAR Title to me, for their Misconduct of conspiracy to use the Court for their personal
business. That the lawsuit Case Number 19-2/10040-1 SEA was for $60,000.000.00, for their not
being Judges and Punitive Damages, for their Misconduct to steal my property for not starting a real
UNLAWFUL DETAINER ACTION/FORECLOSURE, that a home owner deserves, in order to make
the home owner move, plus, Attorney Kathryn D. Fields told David P. Tracy, that 1 am a homeowner
and he can't do this kind of case to get me out of my home, ina FAMILY LAW COURT, when I got a

Court Order from her, on 4/25/2019.

 

 

VIL. CERTIFICATION AND CLOSING
Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my

knowledge, information, and belief that this complaint: (1) is not being presented for an improper
COMPLAINT AND REQUEST FOR INJUNCTION - 11
Case 2:19-cv-01489-RSM Document 1-1 Filed 09/16/19 Page 12 of 13

purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation; (2) is
supported by existing law or by a nonfrivolous argument for extending, modifying, or reversing
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified, will
likely have evidentiary support after a reasonable opportunity for further investigation or discovery,
and (4) the complaint otherwise complies with the requirements of Rule 11.

I agree to provide the Clerk's Office with any changes to my address where case-related papers
may be served. I understand that my failure to keep a current address on file with the Clerk's Office

may result in the dismissal of my case.

Date of signing: Y / [t bf Zo) qq
Signature of Plaintiff i Call P: ab, f as ze Ald Mi unde a
Printed Name of Plaintiff fl séghs slug 4 Yous wi ne II Kh 114) &, /

Date of signing:

 

Signature of Plaintiff

 

Printed Name of Plaintiff

 

Date of signing:

 

Signature of Plaintiff

 

Printed Name of Plaintiff

 
Case 2:19-cv-01489-RSM Document 1-1 Filed 09/16/19 Page 13 of 13

PLAINTIFF'S ADDITIONAL DEFENDANTS LIST

Case No.

The defendant, Kathryn D. Fields, is a citizen of the State of WASHINGTON & is a citizen of
(foreign nation) UNITED STATES, INC.

The defendant, David P. Tracy, is a citizen of the State of WASHINGTON & is a citizen of
(foreign nation) UNITED STATES, INC.

The defendant, Kristin Richardson, is a citizen of the State of WASHINGTON & is a citizen of
(foreign nation) UNITED STATES, INC.

The defendant, Sarah Judson, is a citizen of the State of WASHINGTON & is a citizen of
(foreign nation) UNITED STATES, INC.

If the defendant is a corporation.

The defendant, LAW OFFICE OF DAVID P. TRACY & ZOTTMAN, is incorporated under the
laws of the State of WASHINGTON, and has its principal place of business in the State of
WASHINGTON.

If the defendant is a corporation.

The defendant,KING COUNTY SUPERIOR COURT is incorporated under the laws of the State

of WASHINGTON, and has its principal place of business in the State of WASHINGTON.
If the defendant is a corporation.
The defendant, KING COUNTY, is incorporated under the laws of the State of WASHINGTON,

and has its principal place of business in the State of WASHINGTON.
